DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: reversible fastening means in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the term form coupling is unclear. The claim will be interpreted as means for coupling.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conseil (US 2019/0328918), and Frieze (US 2002/0136679).
Regarding claim 1, Conseil figures 1-6 teach a case (60 container) for the sterilization and conservation of thermolabile endoscopes adapted to be used, in cooperation with an automatic machine, in a process of washing and sterilizing one of said endoscopes comprising a plurality of channels, where said case (60 container) comprises: 
a first shell (70 lid); 
a second shell (62 box); 
reversible fastening means (71 latch) between said first (70 lid) and said second (62 box) shell; 
a plurality of connectors (84 container connector port) for the channels of said endoscope, adapted to allow the injection of process liquids and/or gas directly into said channels; 
an inlet connector (46 inlet) and an outlet connector (42 outlet), adapted to allow the injection and discharge of process liquids and/or gas into and out of said case (60).[0095-125]
Conseil is silent to a handle and supporting feet.
Frieze is directed towards a sterilization container wherein figure 7A teaches feet 88 and handle extend 85 beyond the sidewalls 84 so that only one basket 80 could be placed in the container.[0061]
It would  have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide feet and a handle as taught in Frieze in the case of Conseil to facilitate placement into the container.
Conseil is silent to the first and second shell reproduce in the plan view a shape with a substantially circular overlapping edge, and the surface of said first and said second  shell comprises a convex portion placed in the proximity of said edge and a concave portion in the central zone, where said portions are connected to one another with a curved profile, free of corners.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to configure the case shape as claimed because a change in shape is an obvious matter of choice absent persuasive evidence that the particular configuration of the claimed case is significant.(MPEP 2144.04)
The preamble limitation of  thermolabile endoscopes comprising a plurality of channels is directed towards intended use. Therefore, the case of Conseil in view of Frieze is capable of washing and sterilizing thermolabile endoscopes comprising a plurality of channels.
Regarding claim 2, Conseil teaches the first chamber 40 is a pressure chamber which can withstand internal pressures of less than or more than atmospheric pressure, and is made of a material or materials capable of handling stresses caused by a variation of the internal pressure P1 inside the first chamber 40. Conseil further teaches the container 60 and the gasket may be made of any other material compatible with the sterilant to prevent degradation when exposed thereto, such as polymers having a low outgassing rate, e.g. polytetrafluoroethylene (PTFE) or polypropylene (PP) thereby suggesting  said first and said second  shell are made from elastically deformable material.[0099][0108]
Regarding claim 3, Conseil figure 4 suggests said first and said second shell have different depths.
Regarding claim 4, Conseil figures 3-6 teach  one of said firs or said second shell comprises said plurality of connectors (84) and said inlet connectors (46, 103, 106) and outlet connectors (42, 78).
Regarding claim 5, Conseil teaches the first chamber 40 is made of an aluminum alloy, but other suitable materials. Conseil further teaches the container 60 and the gasket may be made of any other material compatible with the sterilant to prevent degradation when exposed thereto, such as polymers having a low outgassing rate, e.g. polytetrafluoroethylene (PTFE) or polypropylene (PP)  could be used thereby reading on said elastically deformable material is a composite material.[0099][0108]
Regarding claim 9, Conseil in view of  Frieze is silent to said first and said second shell have an average thickness of between 1 and 4 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the dimensions as claimed as a change in size or proportion is an obvious design choice.(MPEP 2144.04)
Regarding claim 10, Conseil in view of  Frieze is silent to said first and said second shell have an average thickness of between 2 and 3 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the dimensions as claimed as a change in size or proportion is an obvious design choice.(MPEP 2144.04)
Regarding claim 11, Conseil figures 4 and 5 teach said plurality of connectors (84) are grouped together in a single-piece structure so as to be univocally associable with a corresponding complementary structure belonging to said machine.
Regarding claim 12, Conseil teaches a gasket (not shown) can be associated with either the lateral walls 64 of the box 62 or the lid 70 to form a sealing engagement between the box 62 and the lid 70 when the lid 70 is in a closed position thereby reading on one of said first or said second shell comprises along its edge a channel for containing a seal, where said seal is adapted to cooperate with a corresponding lip  on the edge of the other shell to keep the interior of said case insulated from the outside.[0108]
Regarding claim 13, Conseil figures 3-5 suggest the latches (71) comprise a strip of inextensible material provided with tightening means, adapted to tighten the edges of said first and said second shell to keep them stably joined to one another.[0108]
Regarding claim 14, Conseil in view of Frieze suggests said strip comprises said handle and said supporting feet.
Regarding claim 15, Conseil in view of Frieze is silent to said strip comprises means for coupling with said machine. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the strip with means for coupling the case to the machine as figure 2a teaches the case provided inside of the machine.
Regarding claim 16, Conseil Table 1 suggests a system for the identification and/or automatic storage of information relating to said case and/or said endoscopes.[0152]
Claim(s) 6-8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conseil (US 2019/0328918) and Frieze (US 2002/0136679), as applied to claim5, and in further view of Neas (US 2006/0229367).
Regarding claim 6, Conseil in view of Frieze is silent to said composite material comprises at least one first layer made of carbon fiber in a synthetic resin matrix.
Neas is directed towards a system wherein figure 1C teaches the container has a first layer (11) can have a substantially fixed configuration formed from a material such as a plastic, a fiberglass, a glass, a metal, a steel, a polycarbonate, an acrylic, a polypropylene, a vinyl, a fluorocarbon, a carbon fiber, or the like.[0076-78]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide materials as taught in Neas in the case of Conseil and Frieze to be compatible with the pressure of the system.[0076]
Regarding claim 7, Neas teaches the second layer (12) can be selected from the same or a different material then the first layer (11) such as a polypropylene, a polyethylene, a fluorocarbon, a styrene, a polycarbonate, a water barrier, or oxygen barrier (for example Barix), or the like. Either or both of the first layer (11) or the second layer (12) can be further include a reinforcement element (48) such as individual fibers, threads, strands, a net, web, or the like, which can be made of a reinforcement material such as a nylon, a cotton, a carbon fiber, a metal strand, a plastic strand, or the like thereby reading on said composite material comprises at least one second layer made of carbon fiber in a synthetic resin matrix, and an intermediate layer of lightening material.[0076]
Regarding claim 8, Neas teaches either or both of the first layer (11) or the second layer (12) can be further include a reinforcement element (48) such as individual fibers, threads, strands, a net, web, or the like, which can be made of a reinforcement material such as a nylon, a cotton, a carbon fiber, a metal strand, a plastic strand, or the like thereby reading on said composite material also comprises fibers chosen from fibers of Kevlar, glass, or metallic wires.[0076]
Regarding claim 17, Neas teaches either or both of the first layer (11) or the second layer (12) can be further include a reinforcement element (48) such as individual fibers, threads, strands, a net, web, or the like, which can be made of a reinforcement material such as a nylon, a cotton, a carbon fiber, a metal strand, a plastic strand, or the like thereby reading on said composite material also comprises fibers chosen from fibers of Kevlar, glass, or metallic wires.[0076]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711